                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

 FAHAD SYED,

 Plaintiff,
                                                  Case No. 21-cv-00267
 v.
                                                  Judge Mary M. Rowland
 NORTHWESTERN UNIVERSITY, et.
 al.

 Defendants.

                      MEMORANDUM OPINION AND ORDER

      Plaintiff Fahad Syed brings this action alleging various state and federal claims,

including discrimination and due process violations, against a wide variety of

defendants. The claims arise from his expulsion from Northwestern’s law school and

related events. Syed has moved for a temporary restraining order (TRO) and

preliminary injunction against Northwestern University. Syed seeks to be reenrolled

in the program while the lawsuit is pending. He also requests expedited discovery

and for Northwestern to be prohibited from using certain evidence at his expulsion

proceedings. For the reasons stated below, Syed’s motions [9, 10, 82] are denied.

                                        STANDARD

      “A preliminary injunction is an extraordinary remedy.” Whitaker v. Kenosha

Unified Sch. Dist. No. 1 Bd. of Educ., 858 F.3d 1034, 1044 (7th Cir. 2017). See also

Orr v. Shicker, 953 F.3d 490, 501 (7th Cir. 2020) (“a preliminary injunction is an

exercise of a very far-reaching power, never to be indulged [] except in a case clearly

demanding it.”) (cleaned up). When reviewing a pro se motion, as in this case, the

                                                                                      1
Court is conscious that a “document filed pro se is ‘to be liberally construed.’” Erickson

v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

   The party seeking a preliminary injunction must make an initial threshold

showing that: (1) it has some likelihood of succeeding on the merits; (2) it will suffer

irreparable harm if the injunction is not granted; and (3) there is no adequate remedy

at law. Girl Scouts of Manitou Council, Inc. v. Girl Scouts of the U.S.A., Inc., 549 F.3d

1079 (7th Cir. 2008). See also Illinois Republican Party v. Pritzker, 973 F.3d 760, 763

(7th Cir. 2020). Demonstrating a likelihood of success is “a significant burden,”

though “at such a preliminary stage, the applicant need not show that it definitely

will win the case.” Id. (noting that the “better than negligible” standard has been

retired). “A ‘strong’ showing thus does not mean proof by a preponderance…[b]ut it

normally includes a demonstration of how the applicant proposes to prove the key

elements of its case.” Id. If the moving party fails to demonstrate “any one of the[]

three threshold requirements, [the court] must deny the injunction.” Girl Scouts of

Manitou, 549 F.3d at 1086.

   If the moving party makes the initial showing, the court then balances the

irreparable harm that the moving party would endure without a preliminary

injunction against any irreparable harm the nonmoving party would suffer if the

court were to grant the requested relief. Id. “This Circuit employs a sliding scale

approach for this balancing: if a plaintiff is more likely to win, the balance of harms

can weigh less heavily in its favor, but the less likely a plaintiff is to win the more

that balance would need to weigh in its favor.” GEFT Outdoors, LLC v. City of



                                                                                        2
Westfield, 922 F.3d 357, 364 (7th Cir. 2019), cert. denied sub nom. 140 S. Ct. 268, 205

L. Ed. 2d 137 (2019) (internal citations and quotations omitted). Finally, the court

asks “whether the preliminary injunction is in the public interest, which entails

taking into account any effects on non-parties.” Courthouse News Serv. v. Brown, 908

F.3d 1063, 1068 (7th Cir. 2018). “Ultimately, the moving party bears the burden of

showing that a preliminary injunction is warranted.” Id. See also Inventus Power,

Inc. v. Shenzhen Ace Battery Co., 2020 WL 3960451, at *4 (N.D. Ill. July 13, 2020)

(stating that the standard for issuing a TRO is the same as for preliminary

injunction).

                                     BACKGROUND

    The facts herein are taken from Syed’s Motion for Preliminary Injunction (Dkt. 9,

“Mot.”), his proposed Reply (Dkt. 90-1), and Northwestern’s Response. (Dkt. 26,

“Resp.”). 1 In support of his motion, Syed submitted an affidavit (Dkt. 9-1) and several

exhibits. 2 Northwestern submitted affidavits by Lucas Christain, the University’s

Assistant Dean of Students & Director of Community Standards (Dkt. 26-1), and

Karen Tamburro, the Director of Equal Opportunity & Access and the Deputy Title

IX Coordinator (Dkt. 26-17), along with supporting exhibits. 3 The Court makes



1Given the voluminous evidence from sworn affidavits and exhibits submitted by the parties,
the Court does not believe an evidentiary hearing is necessary. See Ty, Inc. v. GMA
Accessories, Inc., 132 F.3d 1167, 1171 (7th Cir. 1997); Promatek Indus., LTD v. Equitrac
Corp., 300 F.3d 808, 814 (7th Cir. 2002). Syed’s Motion for a Hearing [13] is denied

2 Syed has also filed numerous exhibits unattached with any docket entry. As the Court has
informed Syed, it will not consider such unattached exhibits. See Minute Entry, Dkt. 75.

3“Affidavits are ordinarily inadmissible at trials but they are fully admissible in summary
proceedings, including preliminary-injunction proceedings.” Ty, Inc., 132 F.3d at 1171.
                                                                                         3
“factual determinations on the basis of a fair interpretation of the evidence before the

court.” Darryl H. v. Coler, 801 F.2d 893, 898 (7th Cir. 1986). However, these findings

are preliminary and “do not bind the district court as the case progresses.” Mich. v.

U.S. Army Corps of Eng'rs, 667 F.3d 765, 782 (7th Cir. 2011). Syed discusses many

events and parties in his Motion. The Court limits itself to those facts most relevant

to the injunctions Syed seeks.

   Syed is a 31-year-old Muslim man with brown skin living in Chicago. Mot. ¶ 1. He

has bipolar disorder, ADHD, anxiety, and depression. Id. His bipolar disorder

sometimes manifests as “psychotic episodes” triggered by stress, resulting in anger

and paranoia. Id. at ¶ 9. In winter of 2017, he was accepted to attend law school at

Northwestern University. Id. at ¶ 12. He was originally to enroll in the fall of 2018,

however, in the spring of that year the University opened an investigation into his

application, which he subsequently cleared. Id. at ¶ 13-14. As a result, he enrolled in

the fall of 2019 instead. Id. at ¶ 15. Tragically, the same semester he began school,

Syed’s mother passed away from ovarian cancer. Id. at ¶ 17.

   On November 1, 2019, a week after his mother’s death, Syed attended an event at

the school’s Chicago campus. Id. at ¶ 24. According to a police report from the

Northwestern University Police Department, Syed punched another attendee in the

face while at the event. Resp. at 3. Syed states that he was attacked unprovoked by

another student who targeted Syed because of his mental disability. Mot. ¶ 25. He

was then detained by Northwestern police and involuntarily admitted to

Northwestern Memorial Hospital. Id. at ¶ 26-27.



                                                                                      4
   In response to the incident, Northwestern placed Syed on interim suspension,

pending the outcome of an investigation. Resp. at 3. The University interviewed five

witnesses, including Syed and the student he allegedly attacked. Id. On December 9,

consistent with the University’s Student Handbook, an administrative hearing on the

event took place. Id. at 4. The hearing officers determined that it was more likely

than not that Syed had punched the other attendee and that he had violated a

provision of the Student Handbook in the process. Id; Mot. ¶ 34. As a result, he was

suspended for a semester, placed on disciplinary probation for a year following his

return to school, and required to complete several programs and tasks. Resp. at 4.

Syed appealed the ruling, but an appellate panel denied his appeal. Id. at 5.

   In July of 2020, Syed returned to class. Mot. ¶ 36. Soon thereafter, troubling

reports of Syed’s conduct were sent to the University. The University was told that

Syed had, over the summer, sent threatening messages to a student who had reported

the November 1 incident. Resp. at 6-7. The University also received allegations that

Syed had sent threatening and abusive messages to a student on a class-wide group

chat. Id. at 5-6. Syed says that he was harassed by the student, who he says

cyberstalked him, posted his private personal information to the group chat, and sent

disparaging comments about him to the group. Mot. ¶¶ 41-50.

   After their exchange on the group chat, Syed sent the student his personal

number. Mot. ¶ 52. The student called Syed at 1:08 AM and talked in a manner that

Syed found intimidating. Id. at ¶ 52. Syed states that the student recorded him on

the phone call without his permission and then shared the recording with



                                                                                   5
Northwestern officials. Id. at ¶¶ 53-54. Syed also asserts that the student

orchestrated other students’ harassment of Syed, both online and in disciplinary

hearings. Id. at ¶¶ 55-64.

   On August 23, 2020, in response to these allegations, the University again placed

Syed on interim suspension. Id. at ¶ 70. In response, Syed filed complaints with the

federal Department of Education, the Illinois Department of Human Rights, and the

Illinois Guardianship and Advocacy Commission. Id. at ¶ 72. Syed also filed a police

report with the Chicago Police Department related to the recording of his phone call.

Id. at ¶ 83.

   In the following months, Northwestern states that Syed sent hundreds of

harassing and threatening messages to several University employees. Resp. at 8.

Syed states that he was simply informing them of the discrimination he was suffering

from and requesting that they stop. Mot. ¶ 108. On November 5, in response to the

harassment and threats, Interim Dean of Students Mona Dugo obtained an

Emergency Stalking No Contact Order directed at Syed. Resp. at 9. On November 19,

Syed was arrested based on Dugo’s allegation that he had violated the order. Mot.

¶ 108.

   While       he   was   suspended,   Northwestern   investigated   whether   Syed’s

communication with students violated provisions of the Student Handbook and other

policies. Resp. at 7. Northwestern interviewed Syed and four other individuals. Dkt.

26-7, Ex. F at 3. Based on the investigation, the University determined that Syed had

violated the relevant provisions. Id. On December 18, a panel convened to determine



                                                                                   6
the appropriate sanctions for Syed. Id. at 8. The panel determined that Syed should

be expelled and prohibited from reenrolling at Northwestern. Id. Syed was informed

of the decision by letter on December 22. Id. Syed submitted an appeal that was

denied on January 21. Id. He then moved for a preliminary injunction in state court,

and Northwestern removed.

                                     ANALYSIS

   Syed requests a preliminary injunction and temporary restraining order requiring

Northwestern to permit him to reenroll in the law school and attend class or

participate in some alternative learning format. He has also requested expediated

discovery and for the Court to prohibit Northwestern from using certain recordings

in his expulsion proceedings. In order to succeed, Syed must make an initial threshold

showing that: (1) his claims have some likelihood of succeeding on the merits; (2) he

will suffer irreparable harm if the injunction is not granted; and (3) he has no

adequate remedy at law. Girl Scouts of Manitou Council, Inc. v. Girl Scouts of the

U.S.A., Inc., 549 F.3d 1079 (7th Cir. 2008).

   In his Amended Complaint [97], Syed raises over a hundred claims against

Northwestern. Most of these claims are not discussed in the instant motion and so

are deemed waived. See G & S Holdings LLC v. Cont'l Cas. Co., 697 F.3d 534, 538

(7th Cir. 2012) (“The obligation to raise the relevant arguments rests squarely with

the parties.”); Alioto v. Town of Lisbon, 651 F.3d 715, 721 (7th Cir. 2011) (waiver

applies “where a party fails to develop arguments related to a discrete issue.”).

Instead, Syed’s motion focuses, to varying degrees, on the following claims: First



                                                                                    7
Amendment retaliation; Fourteenth Amendment equal protection violation; false

imprisonment; eavesdropping; and violations of the Americans with Disabilities Act,

42 U.S.C. § 12101, et seq. (“ADA”); Section 504 of the Rehabilitation Act of 1973, 29

U.S.C. § 701, et seq.; and Title IX of the Education Amendments of 1972, 20 U.S.C. §

1681, et seq. The Court evaluates each of these claims against the standards for a

preliminary injunction

    A. Constitutional Claims

   Syed argues that Northwestern violated his constitutional rights by retaliating

against him for his speech in violation of the First Amendment and by violating his

right to equal protection under the law under the Fourteenth Amendment. He asserts

that the University suspended him in retaliation for his objecting to discrimination.

Similarly, his right to equal protection was violated because he was disciplined for

messages on a group chat when other students were not. Neither claim is likely to

succeed on the merits because Northwestern is a private university and so not subject

to constitutional claims. See Collins v. Nw. Univ., 164 F. Supp. 3d 1071, 1076 (N.D.

Ill. 2016).

   Syed argues that Northwestern can be sued for constitutional violations because

it acted under color of state law through the Northwestern Police Department. But

the mere involvement of a university police department does not automatically

transform the school into a state actor. See id. Here, Syed’s allegations and relief

sought are related to Northwestern’s internal disciplinary process, not any public




                                                                                   8
police function. Northwestern is not a state actor here. As a result, these claims are

unlikely to succeed and cannot serve as the basis for a temporary injunction.

    B. State Law Claims

   Syed also articulates state law claims as a basis for a temporary injunction. He

asserts a false imprisonment claim based on the events at the 2019 student event and

his subsequent involuntary commitment. He also asserts an eavesdropping claim

based on the recording of a phone call with another student without his consent.

   Whether or not Syed is likely to succeed on these claims, he has offered no

arguments as to why he lacks an adequate remedy at law for them. In order to satisfy

this element, the plaintiff must show that he cannot be made whole if he is awarded

damages at trial. Roland Mach. Co. v. Dresser Indus., Inc., 749 F.2d 380, 386 (7th Cir.

1984). Damages are routinely awarded for false imprisonment and eavesdropping

claims. See, e.g., Selective Ins. Co. of S.C. v. City of Paris, 681 F. Supp. 2d 975, 983

(C.D. Ill. 2010), amended in part, No. 07-CV-2224, 2010 WL 11553255 (C.D. Ill. May

27, 2010) (describing award of nominal damages for even brief false imprisonments);

Thomas v. Pearl, 793 F. Supp. 838, 840 (C.D. Ill. 1992), aff'd, 998 F.2d 447 (7th Cir.

1993) (describing damages as the remedy for eavesdropping under Illinois law). If

Syed were to win on these claims at trial, damages would provide an adequate

remedy. What is more, it is unclear how an injunction now could mitigate these

alleged violations that occurred years ago.

   Syed argues that damages are inadequate because he cannot recover the time he

will spend out of school during litigation. But that argument is irrelevant to these



                                                                                      9
claims, which concern harms arising prior to Northwestern’s disciplinary process.

Syed has failed to demonstrate that he lacks an adequate remedy at law for these

state law claims. They cannot serve as the basis for a preliminary injunction.

    C. Federal Discrimination Claims

    Finally, Syed claims that Northwestern, through its disciplinary process,

discriminated against him based on his disability and gender in violation of the ADA,

Section 504, and Title IX. 4 In order for a claim of disability or gender discrimination

to succeed, the plaintiff must establish that they belong to the protected category and

that they were discriminated against because of their gender or disability. See Doe v.

Columbia Coll. Chicago, 933 F.3d 849, 854 (7th Cir. 2019) (gender); Novak v. Bd. of

Trustees of S. Illinois Univ., 777 F.3d 966, 974 (7th Cir. 2015) (disability). Given the

record before the Court, it is unlikely that Syed will establish that he was

discriminated against because of his gender or disability.

    Syed offers no direct or circumstantial evidence that Northwestern was motivated

by discriminatory animus in suspending him. Instead, the facts as both he and

Northwestern describe them strongly suggest that he was suspended because the

administration believed him to be a threat to campus safety based on his previous

assault and harassment of students. Syed insists that this view is wrong because he

did not actually commit the acts of which he was accused. For example, he states that




4 In his proposed Reply, Syed also raises claims of religious and racial discrimination. “A
reply brief . . . is not the proper vehicle to raise new arguments not presented in an opening
brief.” White v. United States, 23 F. App'x 570, 571 (7th Cir. 2001). However, these causes of
actions fall short for the same reasons.
                                                                                           10
he never attacked anyone and was instead assaulted by students. He also states that

the University relied on improperly obtained audio in making its decision.

   The relevant question, however, is not whether Northwestern’s disciplinary

process reached the right conclusion or consulted all the appropriate evidence. It is

whether the process was corrupted by a discriminatory motive. Putting Syed’s

conclusory statements to the side, the record does not suggest that Northwestern’s

given reasons for expelling him were pretextual. The University’s decision to punish

Syed and not the student with which he exchanged messages, for example, is easily

explained by the language Syed uses in the text messages and his probationary

status. The facts do not give rise to an inference of gender discrimination, even if the

other party was a woman.

   Alternatively, Syed seems to suggest that he cannot be held accountable for acts

that were caused by his disability. Federal law, however, does not prohibit individuals

from being punished for misconduct arising from their disability, so long as the

individual is not being punished for the disability itself. See Brumfield v. City of

Chicago, 735 F.3d 619, 630–31 (7th Cir. 2013). Northwestern expelling Syed because

it believes he assaulted and harassed other students, does not violate the ADA or

Section 504. Syed has failed to establish a likelihood of success for his discrimination

claims.

   Syed has failed to make the initial threshold showing for any of his claims, and so

the Court will not grant preliminary injunction or temporary restraining order

against Northwestern.



                                                                                     11
    D. Expedited Discovery

   Syed also requests expedited discovery, seemingly necessary due to ongoing

litigation in state court. When evaluating a request for expedited discovery, the Court

considers “the entirety of the record to date and the reasonableness of the request

considering all the surrounding circumstances.” Strike 3 Holdings, LLC v. Doe, No.

1:20-CV-06528, 2020 WL 6701105, at *1 (N.D. Ill. Nov. 13, 2020). At this point, Syed’s

request is not reasonable. If Syed requires discovery for a state court matter, he must

petition the state court.

    E. Recordings

   Syed has also requested that the Court prohibit Northwestern from using certain

recordings as evidence in its expulsion proceedings. According to Northwestern, those

proceedings have already taken place and Syed has been expelled. The Court has also

declined to order a preliminary injunction or temporary restraining order. As a result,

this request is denied.

                                   CONCLUSION

   For the stated reasons, Plaintiff Syed’s Motions for Preliminary Injunction,

Temporary Restraining Order, and Expedited Discovery [9, 10] are denied. Syed’s

Motion to Suppress Recordings [82] is also denied. Syed’s Emergency Motion for a

Hearing [13] is denied. And Syed’s Second Motion for Excess Pages [90] is granted.

The Clerk of the Court shall mail a copy of this opinion to the plaintiff.




                                                                                    12
                     E N T E R:


Dated: May 6, 2021

                     MARY M. ROWLAND
                     United States District Judge




                                                    13
